Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10, 12, 13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The terms “the alignment target” lacks antecedent basis.  Examiner will assume “the first alignment target”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 10, 11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimura (Pub No. US 2010/0002051 A1, hereinafter Yoshimura).
	With regards to claim 1, Yoshimura teaches a circuit die assembly comprising: 
a circuit die comprising an outermost circuit layer having electrical transmission routings (see Fig. 34, circuit die 203 with outermost circuit layer with piezoelectric components 214a/214b for example); and 
a first alignment target overlying the outermost circuit layer (see Fig. 34, first alignment target 222a for example); and 
a second alignment target formed at or below the outermost circuit layer (see Fig. 34, second alignment target 217 formed at or below outermost circuit layer with piezoelectric components 214a/214b for example).

With regards to claim 5, Yoshimura teaches the circuit die assembly of claim 1 further comprising a non-circuit layer overlying the outermost circuit layer, the non-circuit layer having a recess, wherein the alignment target is within the recess (see Fig. 34, non-circuit layer 211 with recess 221 where first alignment target 222a is within dimensions of recess).

With regards to claim 6, Yoshimura teaches the circuit die assembly of claim 5, wherein the recess comprises a channel extending from a first mouth to a second mouth and wherein the alignment target extends within the channel from the mouth to the second mouth (see Fig. 34, recess 221 with a channel with a first mouth and second mouth (i.e. top and bottom); first alignment target 222a extends within channel 221 dimensions with first and second mouths).
With regards to claim 10, Yoshimura teaches the circuit die assembly of claim 1, wherein the alignment target has a shape selected from a group of shapes consisting of a ring, a U-shape and an x-shape (see Figs. 30, 32, first alignment target 222a is a ring shape).

With regards to claim 11, Yoshimura teaches a circuit assembly fabrication method comprising:
forming a first alignment target that overlies an outermost circuit layer of a circuit die (see claim 1); 
forminq a second aliqnment tarqet formed at or below the outermost circuit layer (see claim 1): 
sensing light interaction with the first or the second alignment target (see Fig. 34, ¶139, ¶146, light interaction is present when optically aligning the targets); and 
determining a position of the circuit die based upon the sensed light interaction (see Fig. 34, ¶139, ¶146).

With regards to claim 14, Yoshimura teaches a fluid cartridge comprising: 
a housing (see Fig. 43, housing shown); 
a fluid ejection die coupled to the housing, the fluid ejection die comprising: 
an outermost circuit layer having electrical transmission routings (see claim 1); and 
an first alignment target overlying the outermost circuit layer, and a second alignment target formed at or below the outermost circuit layer (see claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura as applied to claim 1 above.

With regards to claim 4, Yoshimura is silent teaching the circuit die assembly of claim 1, wherein the circuit die has a first width and wherein the alignment target has a second width of at least 50 percent of the first width.
It would have been obvious to one of ordinary skill to determine the optimum width (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, one would arrive at the claimed width proportions since it would fit a required form factor for a particular application with inkjet printheads.

Allowable Subject Matter
Claims 3, 7-9, 12, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML